Title: To George Washington from William Livingston, 11 January 1782
From: Livingston, William
To: Washington, George


                  
                     Dear Sir
                     Trenton 11th January 1782
                  
                  I think I have very authentic intelligence from New York that General Clinton (and such kind of enterprizes are the ne plus ultra of some Generals) has contracted with a party to take the mail from the Post who rides from Philadelphia to Morristown; & that they purpose to execute their design in the mountains between Pluckhimin & Basken–ridge.
                  I have recommended Coll Lawrence who is a member of our Council & the bearer of this, to Lord Stirling if your Excellency should be otherways too deeply engaged, for such intelligence as may be necessary for a particular purpose in contemplation, which I believe him very capable of giving.  I have the honour to be with the greatest esteem Dear Sir Your Excellency’s most humble & most obedient Servant
                  
                     Wil: Livingston
                     
                  
               